Per Curiam,
This appeal is from an order discharging a rule for judgment for want of a sufficient affidavit of defense. The action was by a corporation, of which the defendant became an officer, to recover on an oral agreement alleged to have been made by him to subscribe for $5,000.00 of the stock of the corporation when a charter was obtained. It is averred in the affidavit of defense that the defendant’s agreement was to invest $1,000.00 in the stock of the corporation and that he never agreed to subscribe for a larger amount of stock. This denial went to the foundation of the plaintiff’s claim, and if established by proof, would defeat a recovery. The issue raised was for the jury.
The order is affirmed.